Fourth Court of Appeals
                                San Antonio, Texas
                                      January 3, 2020

                                   No. 04-19-00718-CV

                                 VR PARTNERS I, L.P.,
                                      Appellant

                                             v.

                  MIDTEX OIL, L.P. and Juniper Ventures of Texas, LLC,
                                     Appellees

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 19-0448-CV-C
                          Honorable William Old, Judge Presiding


                                      ORDER
       Appellee’s unopposed first motion for extension of time to file its brief is GRANTED.
Appellee’s brief is due February 3, 2020.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of January, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court